

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED
BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
 
 
Principal Amount: $160,000.00
 
Issue Date: March 11, 2019 






CONVERTIBLE PROMISSORY NOTE
FOR VALUE RECEIVED, ASCENT SOLAR TECHNOLOGIES, INC., a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay to BAYBRIDGE CAPITAL
FUND, LP, a Delaware limited partnership, or its assigns (the “Holder” and
together with the Borrower, the “Parties”) or order, without demand, the sum of
One Hundred Sixty Thousand Dollars ($160,000) (“Principal Amount”), and to pay
interest on the unpaid principal balance hereof at the rate of twelve percent
(12%) (the “Interest Rate”) per annum, accruing thereon from March 11, 2019 and
maturing on March 11, 2020 (the “Maturity Date”) together with all accrued and
unpaid interest thereon, fees incurred or other amounts owing hereunder, all as
set forth below in this Promissory Note (this “Note” or this “Agreement”), if
not sooner paid. All payments due hereunder (to the extent not converted into
common stock, $.0001 par value per share (the “Common Stock”) in accordance with
the terms hereof) shall be made in lawful money of the United States of America
and such payments shall be applied to amounts owing under the Note by Holder, in
its sole discretion. 
This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.  
The following terms shall apply to this Note:


ARTICLE I
GENERAL PROVISIONS
1.1     Payment Grace Period. The Borrower shall have a five (5) day grace
period to pay any monetary amounts due under this Note, after which grace period
a default interest rate of eighteen percent (18%) per annum shall apply from the
due date thereof until the same is paid (“Default Interest”).  


1.2     Original Issue Discount. The Borrower acknowledges that the Principal
Amount of this Note exceeds the Purchase Price (as set forth above) for this
Note and that such excess is an original issue discount and shall be fully
earned and charged to the Borrower upon the execution of this Note, and shall be
paid to the Holder as part of the outstanding principal balance as set forth in
this Note.
1.3     Application of Payments. The Borrower acknowledges that the payments
made in connection with this Note shall be applied first to collection expenses
(including all attorneys’ fees and

expenses), if any, thereafter to amounts due hereunder other than principal and
interest, thereafter to Interest and finally to Principal Amount all in the
Holder’s sole discretion.


1.4     Change of Control. In the event of (i) any transaction or series of
related transactions (including any reorganization, merger or consolidation) by
an individual or legal entity or “group” (as described in Rule 13d-5(b)(1)
promulgated under the Exchange Act) of effective control (whether through legal
or beneficial ownership of capital stock of the Borrower, by contract or
otherwise) that results in the transfer of 33% or more of the outstanding voting
power of the Borrower, (ii) the Borrower merges into or consolidates with any
other Person, or any Person merges into or consolidates with the Borrower and,
after giving effect to such transaction, the stockholders of the Borrower
immediately prior to such transaction own less than 66% of the aggregate voting
power of the Borrower or the successor entity of such transaction, or (iii) a
sale of all or substantially all of the assets of the Borrower to another person
or entity, this Note shall be automatically due and payable in full,
immediately. The Borrower will give the Holder not less than twenty (20)
business days prior written notice of the occurrence of any events referred to
in this Section 1.4.


1.5     Miscellaneous. The Interest on this Note shall be calculated on the
basis of a 360-day year and the actual number of days elapsed.  Principal and
interest on this Note and other payments in connection with this Note shall be
payable at the Holder’s offices as designated in lawful money of the United
States of America in immediately available funds without set-off, deduction or
counterclaim. Upon assignment of the interest of Holder in this Note, Borrower
shall instead make its payment pursuant to the assignee’s instructions upon
receipt of written notice thereof.
 
ARTICLE II
OPTIONAL CONVERSION
The Holder, in its sole option, shall have the right to convert the principal
due under this Note into Shares of the Borrower’s Common Stock, $.0001 par value
per share (“Common Stock”) as set forth below.
2.1     Conversion into the Borrower’s Common Stock.
(a)      Conversion Right.   At the Holder’s sole discretion, the Holder shall
have the right from and after the date of the issuance of this Note and then at
any time until this Note is fully paid, to convert any outstanding and unpaid
principal portion of this Note at the election of the Holder (the date of giving
of such notice of conversion in accordance with Section 2.3(a) being a
“Conversion Date”) into fully paid and nonassessable shares of Common Stock as
such stock exists on the date of issuance of this Note, or any shares of capital
stock of Borrower into which such Common Stock shall hereafter be changed or
reclassified, at the conversion price as defined in Section 2.1(b) hereof (the
“Conversion Price”), determined as provided herein.
Upon delivery to the Borrower of a completed notice of conversion, a form of
which is annexed hereto as Exhibit A (the “Notice of Conversion”), Borrower
shall issue and deliver to the Holder within three (3) business days after the
Conversion Date (such third day being the “Delivery Date”) that number of shares
of Common Stock for the portion of the Note converted in accordance with the
foregoing. At the election of the Holder, the Borrower will deliver accrued but
unpaid interest on the Note, if any, through the Conversion Date directly to the
Holder on or before the Delivery Date. The number of shares of Common Stock to
be issued upon each conversion of this Note shall be determined by dividing that
portion of the principal of the Note and interest, if any, to be converted, by
the Conversion Price. To effect conversions hereunder, the Holder shall not be
required to physically surrender this Note to the Borrower unless the entire
principal amount of this Note, plus all accrued and unpaid interest thereon, has
been so converted. Conversions hereunder shall have the effect of lowering the
outstanding principal amount of this Note in an amount equal to the applicable
conversion listed on the Notice of Conversion. The Holder and the Borrower shall
maintain records showing the principal amount(s) converted and the date of such
conversion(s). In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
(b)      Conversion Price. Subject to adjustment as provided in Section 2.1(c)
hereof, the conversion price per share shall be equal to the lessor of: (i) a
price equal to $0.003 (“Fixed Conversion Price”), or (ii) sixty five percent
(65%) of the lowest closing bid price of the Common Stock during the five (5)
trading days immediately preceding the Conversion Date as quoted by Bloomberg,
LP or OTC Link LLC (the “Market Conversion Price”). The Fixed Conversion Price
and the Market Conversion Price are collectively referred to hereinafter as the
“Conversion Price.” The Conversion Price may be adjusted pursuant to the other
terms of this Note.
(c)     Effect of Certain Events. The Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Section 2.1(a), shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows:
A.  Reclassification, etc. If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof, shall
thereafter be deemed to evidence the right to purchase an adjusted number of
such securities and kind of securities as would have been issuable as the result
of such change with respect to the Common Stock immediately prior to such
reclassification or other change.
B.  Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.
C. Adjustment Due to Certain Securities Issuances.   So long as this Note is
outstanding, upon any issuance after the Issue Date by Borrower of any security
with a conversion formula (including conversion discount and lookback period)
that has actually gone into effect that is more favorable to the holder of such
security than the conversion formula contained in this Note, then Borrower shall
notify Holder of the more favorable conversion formula and such conversion
formula, at Holder’s option, shall become a part of this Note for the benefit of
Holder. Additionally, if Borrower fails to notify Holder of any such more
favorable conversion formula, but Holder becomes aware that Borrower has granted
such a conversion formula to any third party, Holder may notify Borrower of such
more favorable conversion formula and such formula shall become a part of this
Note retroactive to the date on which such term was granted to the applicable
third party. For the avoidance of doubt, Borrower may offer higher original
issue discounts, interest rates, warrants and warrant terms, anti-dilution
adjustments or other more favorable terms not related to the conversion formula
to other investors and Holder shall have no right to such more favorable term or
terms. In addition, this paragraph C shall not apply to any more favorable
conversion formula contained in an issued security unless and until such more
favorable conversion formula has actually gone into effect. If a more favorable
conversion formula is contained in a security but does not take effect until
some point in the future (for example upon the occurrence of an event of default
or some other future event), Holder shall only have rights under this paragraph
C after such conversion formula actually goes into effect.
(d)     Notice of Adjustments.   Whenever the Conversion Price is adjusted
pursuant to Section 2.1(c) above, the Borrower shall promptly mail to the Holder
a notice setting forth the Conversion Price after such adjustment and setting
forth a statement of the facts requiring such adjustment. The Borrower shall,
upon the written request at any time of the Holder, furnish to such Holder a
like certificate setting forth (i) such adjustment or readjustment, (ii) the
Conversion Price at the time in effect and (iii) the number of shares of Common
Stock and the amount, if any, of other securities or property which at the time
would be received upon conversion of the Note at the sole expense of the
Borrower.


(e)     Further Adjustments.   In case at any time or, from time to time, the
Borrower shall take any action that affects the class of securities into which
this Note may be converted under Article II, other than an action described
herein, then, unless such action will not have a material adverse effect upon
the rights of the Holder, the number of shares of such class of securities (or
other securities) into which this Note is convertible shall be adjusted in such
a manner and at such time as shall be equitable under the circumstances.


(f)     Voluntary Adjustments.   The Borrower may at any time during the term of
this Note reduce the then current Conversion Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Borrower.


2.2     Authorized Shares.    The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. 


2.3     Method of Conversion. This Note may be converted by the Holder in whole
or in part as described in Section 2.1(a) hereof. Upon partial conversion of
this Note, a new Note containing the same date and provisions of this Note
shall, at the request of the Holder, be issued by the Borrower to the Holder for
the principal balance of this Note and interest which shall not have been
converted or paid.
(a)      Mechanics of Conversion.   Subject to Section 2.1, this Note may be
converted by the Holder in whole or in part at any time from time to time after
the Issue Date, by (A) submitting to the Borrower a copy of an executed Notice
of Conversion in the form attached hereto as Exhibit A (via facsimile,
electronic mail (email) or other reasonable means of communication dispatched on
the Conversion Date on or prior to 11:59 p.m., New York, New York time). The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before
11:59 p.m., New York, New York time, on such date.


(b)     Borrower’s Response.   Upon receipt by the Borrower of a copy of a
Notice of Conversion, the Borrower shall as soon as practicable, but in no event
later than two (2) business days after receipt of such Conversion Notice, send,
via facsimile or electronic mail (email) (or otherwise deliver) a confirmation
of receipt of such Conversion Notice (the “Conversion Confirmation”) to the
Holder indicating that the Borrower will process such Conversion Notice in
accordance with the terms herein. In the event the Borrower fails to issue its
Conversion Confirmation within said two (2) Business Day time period, the Holder
shall have the absolute and irrevocable right and authority to deliver the fully
executed Conversion Notice to the Borrower’s transfer agent, and the Borrower’s
transfer agent shall issue the applicable Conversion Shares to Holder as hereby
provided. To effect conversions hereunder, the Holder shall not be required to
physically surrender this Note to the Borrower unless the entire principal
amount of this Note, plus all accrued and unpaid interest thereon and other sums
due hereunder, has been so converted. Conversions hereunder shall have the
effect of lowering the outstanding sums owing under this Note in an amount
stated in each applicable conversion notice. The Holder and the Borrower shall
maintain records showing the principal and/or interest amount(s) converted and
the date of such conversion(s) in the form attached hereto as Annex I (the
“Conversion and Repayment Ledger”).  


(c)     Delivery of Common Stock Upon Conversion.   Upon receipt by the Borrower
from the Holder of a facsimile transmission (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 2.3, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder the electronic
transfer (as described in Section 2.3 (e) herein below) the Common Stock
issuable upon such conversion within three (3) business days after such receipt
(and, solely in the case of conversion of the entire unpaid principal amount
hereof, surrender of this Note) (such fifth business day being hereinafter
referred to as the “Deadline”) in accordance with the terms hereof.


(d)      Obligation of Borrower to Deliver Common Stock Absolute.   Upon
submission by the Holder to the Borrower of a Notice of Conversion, the Holder
shall be deemed to be the holder of record of the Common Stock issuable upon
such conversion, the outstanding principal amount and the amount of accrued and
unpaid interest on this Note shall be reduced to reflect such conversion, and,
unless the Borrower defaults on its obligations under this Article II, all
rights with respect to the portion of this Note being so converted shall
forthwith terminate except the right to receive the Common Stock or other
securities, cash or other assets, as herein provided, on such conversion.  If
the Holder shall have given a Notice of Conversion as provided herein, the
Borrower’s obligation to issue and deliver the certificates for Common Stock
shall be absolute and unconditional, irrespective of the absence of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Borrower to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Holder of any obligation to the Borrower or any
violation or alleged violation of law by the Holder or any other person or
entity, and irrespective of any other circumstance which might otherwise limit
such obligation of the Borrower to the Holder in connection with such
conversion. 
 
(e)     Delivery of Common Stock by Electronic Transfer.   In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower’s transfer agent is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program or any
similar program hereafter adopted by DTC performing substantially the same
function, upon request of the Holder and its compliance with the provisions
contained in Section 2.1 and in this Section 2.3, the Borrower shall cause its
transfer agent to electronically transmit the Common Stock issuable upon
conversion to the Holder by crediting the account of Holder’s Prime Broker with
DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system.


(f)     Failure to Deliver Common Stock Prior to Deadline.   Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is more than two (2) business days after
the Deadline (other than a failure due to the circumstances described in Section
2.2 above, which failure shall be governed by such Section) the Borrower shall
pay to the Holder $2,000 per day in cash or stock under the terms of this Note,
for each day beyond the Deadline that the Borrower fails to deliver such Common
Stock.  Such cash amount shall be paid to Holder by the fifth (5th) day of the
month following the month in which it has accrued or, at the option of the
Holder (by written notice to the Borrower by the first day of the month
following the month in which it has accrued), shall be added to the principal
amount of this Note, in which event interest shall accrue thereon in accordance
with the terms of this Note and such additional principal amount shall be
convertible into Common Stock in accordance with the terms of this Note.


(g)     Rescindment of Conversion Notice.   Without in any way limiting the
Holder’s right to pursue other remedies, including actual damages and/or
equitable relief, the parties agree that if (A) the Borrower fails to respond to
Holder with a Conversion Confirmation pursuant to Section 2.3(b), (B) the
Borrower fails to deliver of the Common Stock issuable upon conversion of this
Note is more than two (2) business days after the Deadline, (C) the Holder is
unable to procure a legal opinion required to have the Common Stock issued
unrestricted and/or deposited to sell for any reason related to the Borrower’s
standing with the SEC or FINRA, or any action or inaction by the Borrower, (D)
the Holder is unable to deposit the Common Stock requested in the Conversion
Notice for any reason related to the Borrower’s standing with the SEC or FINRA,
or any action or inaction by the Borrower, (E) if the Holder is informed by the
Borrower that the Borrower does not have enough Common Stock authorized to
satisfy the Conversion Notice, or (F) if OTC Markets, Inc. f/k/a “Pink Sheets”
changes the Borrower’s designation to ‘Limited Information’ (Yield), ‘No
Information’ (Stop Sign), ’Caveat Emptor’ (Skull and Crossbones), or ‘OTC’,
‘Other OTC’ or ‘Grey Market’ (Exclamation Mark Sign) on any day after the date
of the Conversion Notice prior to delivery of such Common Stock, the Holder may,
at the Holder’s sole discretion, rescind or void the Conversion Notice
(“Rescindment Notice”) by notifying the Borrower in the same manner that a
Conversion Notice is required to be delivered to the Borrower pursuant to the
terms of this Note. If the Holder chooses to provide the Borrower a timely
Rescindment Notice, the Borrower shall pay to the Holder $2,000 per day in cash
or stock under the terms of this Note, for each day that the Borrower was in
violation of A-F in this Section 2.3(h) up until the day the Holder submits a
Rescindment Notice to the Borrower.  Such cash amount shall be paid to Holder by
the fifth (5th) day of the month following the month in which it has accrued or,
at the option of the Holder (by written notice to the Borrower by the first day
of the month following the month in which it has accrued), shall be added to the
principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note.


(h)     Transfer Taxes and Legal Opinions.   Without limitation, the issuance of
certificates for shares of the Common Stock on conversion of this Note shall be
made without charge to the Holder hereof for any legal opinion fees, documentary
stamp or similar taxes, or any other issuance or transfer fees of any nature or
kind that may be payable in respect of the issue or delivery of such
certificates, any such taxes or fees, if payable, to be paid by the Borrower.
The Borrower agrees, at the Borrower’s sole expense, to provide the Holder with
a valid and reasonably accepted legal opinion concerning the issuance of
certificates for shares of the Common Stock on conversion of this Note. If the
Holder is required to obtain a legal opinion, the Borrower shall reimburse the
Holder $2,000 which may be deducted from the principal received by the
Conversion Notice.


2.4    Concerning the Shares.   The shares of Common Stock issuable upon
conversion of this Note may not be sold or transferred unless (i) such shares
are sold pursuant to an effective registration statement under the Act or (ii)
the Borrower or its transfer agent shall have been furnished with an opinion
of  counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 2.4. Until such time as the shares of Common Stock issuable upon
conversion of this Note have been registered under the Act or an exemption that
permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED.  THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE
AND SCOPE CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT UNLESS SOLD PURSUANT TO RULE 144 OR
REGULATION S UNDER SAID ACT.”
 
The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefor free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act and the shares are so sold or
transferred, (ii) such Holder provides the Borrower or its transfer agent with
reasonable assurances that the Common Stock issuable upon conversion of this
Note (to the extent such securities are deemed to have been acquired on the same
date) can be sold pursuant to Rule 144 without volume or manner-of-sale
restrictions or current public information requirements as determined by the
counsel to the Borrower as set forth in a written opinion letter to such effect
and addressed to the Transfer Agent and the Holder, or (iii) in the case of the
Common Stock issuable upon conversion of this Note, such security is registered
for sale by the Holder under an effective registration statement filed under the
Act or otherwise may be sold pursuant to Rule 144 without any restriction as to
the number of securities as of a particular date that can then be immediately
sold. The Borrower acknowledges and agrees that the holding period of the Common
Stock issuable upon conversion of this Note under Rule 144(d) shall be deemed to
have commenced as of the Issue Date and, accordingly, a failure to remove
legends from Common Stock issuable upon conversion of this Note shall cause
liquidated damages to accrue pursuant to Section 2.3 herein. In any event, and
subject to compliance with applicable securities laws, the Holder may enter into
lawful hedging transactions in the course of hedging the position they assume
and the Holder may also enter into lawful short positions or other derivative
transactions relating to the Securities, or interests in the Securities, and
deliver the Securities, or interests in the Securities, to close out their short
or other positions or otherwise settle other transactions, or loan or pledge the
Securities, or interests in the Securities, to third parties who in turn may
dispose of these Securities.
2.5     Holder’s Conversion Limitations. The Borrower shall not effect any
conversion of this Note, and the Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates (such Persons, “Attribution Parties”)) would beneficially
own in excess of the Beneficial Ownership Limitation (as defined below).  For
purposes of the foregoing sentence, the number of shares of Common Stock
beneficially owned by the Holder and its Affiliates and Attribution Parties
shall include the number of shares of Common Stock issuable upon conversion of
this Note with respect to which such determination is being made, but shall
exclude the number of shares of Common Stock which are issuable upon (i)
conversion of the remaining, unconverted principal amount of this Note
beneficially owned by the Holder or any of its Affiliates or Attribution Parties
and (ii) exercise or conversion of the unexercised or unconverted portion of any
other securities of the Borrower subject to a limitation on conversion or
exercise analogous to the limitation contained herein (including, without
limitation, any other Notes or Warrants, if any) beneficially owned by the
Holder or any of its Affiliates or Attribution Parties.  Except as set forth in
the preceding sentence, for purposes of this Section 2.5, beneficial ownership
shall be calculated in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder. To the extent that the limitation
contained in this Section 2.5 applies, the determination of whether this Note is
convertible (in relation to other securities owned by the Holder together with
any Affiliates and Attribution Parties) and of which principal amount of this
Note is convertible shall be in the sole discretion of the Holder, and the
submission of a Notice of Conversion shall be deemed to be the Holder’s
determination of whether this Note may be converted (in relation to other
securities owned by the Holder together with any Affiliates or Attribution
Parties) and which principal amount of this Note is convertible, in each case
subject to the Beneficial Ownership Limitation. To ensure compliance with this
restriction, the Holder will be deemed to represent to the Borrower each time it
delivers a Notice of Conversion that such Notice of Conversion has not violated
the restrictions set forth in this paragraph and the Borrower shall have no
obligation to verify or confirm the accuracy of such determination. In addition,
a determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder. For purposes of this Section 2.5, in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as stated in the most
recent of the following: (i) the Borrower’s most recent periodic or annual
report filed with the Commission, as the case may be, (ii) a more recent public
announcement by the Borrower, or (iii) a more recent written notice by the
Borrower or the Borrower’s transfer agent setting forth the number of shares of
Common Stock outstanding.  Upon the written or oral request of a Holder, the
Borrower shall within two Trading Days confirm orally and in writing to the
Holder the number of shares of Common Stock then outstanding.  In any case, the
number of outstanding shares of Common Stock shall be determined after giving
effect to the conversion or exercise of securities of the Borrower, including
this Note, by the Holder or its Affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder. The Holder, upon
notice to the Borrower, may increase or decrease the Beneficial Ownership
Limitation provisions of this Section 2.5, provided that the Beneficial
Ownership Limitation in no event exceeds 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock upon conversion of this Note held by the Holder and the
Beneficial Ownership Limitation provisions of this Section 2.5 shall continue to
apply. Any increase in the Beneficial Ownership Limitation will not be effective
until the 61st day after such notice is delivered to the Borrower. The
Beneficial Ownership Limitation provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 2.5 to correct this paragraph (or any portion hereof) which may
be defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.


2.6       Status as Shareholder.   Upon submission of a Notice of Conversion by
the Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) the Holder’s rights as a Holder
of such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms  of this
Note.  Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted.  In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 2.2 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 5.2) for the Borrower’s failure to convert this Note.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


  3.         Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants to the Holder that:
 
         (a)           The Borrower’s Common Stock is registered under Section
12(g) of the Securities Exchange Act of 1934 (the “Exchange Act”);
 
(b)           The Borrower is subject to the reporting requirements of section
13 or 15(d) of the Exchange Act and has filed all required reports under section
13 or 15(d) of the Exchange Act during the 12 months prior to the date hereof
(or for such shorter period that the issuer was required to file such reports);


(c)    Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Borrower is not engaged as one of its important activities
in extending credit for margin stock (under Regulations X, T and U of the
Federal Reserve Board of Governors). Borrower has complied in all material
respects with the Federal Fair Labor Standards Act.  Neither Borrower nor any of
its Subsidiaries is a “holding company” or an “affiliate” of a “holding company”
or a “subsidiary company” of a “holding company” as each term is defined and
used in the Public Utility Holding Company Act of 2005. Borrower has not
violated any laws, ordinances or rules, the violation of which could reasonably
be expected to have a material adverse effect on its business.  None of
Borrower’s or any of its Subsidiaries’ properties or assets has been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
Persons, in disposing, producing, storing, treating, or transporting any
hazardous substance other than legally.  Borrower and each of its Subsidiaries
have obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted;


(d)         Litigation.  There is no claim, legal action, suit, arbitration,
investigation or other proceeding pending, or to the knowledge of the Borrower,
threatened against or relating to the Borrower or its assets.  Neither the
Borrower nor any of its assets are subject to any outstanding judgment, order,
writ, injunction or decree of any Governmental Authority. There is currently no
investigation or review by any Governmental Authority with respect to the
Borrower pending or, to the knowledge of the Borrower, threatened, nor has any
Governmental Authority notified the Borrower of its intention to conduct the
same;


(e)         SEC Matters.  To the knowledge of the Borrower, neither the
Borrower, nor any current or past officer or director of the Borrower has ever
been sanctioned, disciplined, fined, and/or imprisoned for any violations of any
securities laws of the United States or any other jurisdiction; and


ARTICLE IV
CERTAIN COVENANTS
 
4.1    Exchange Listing, Existence.  The Borrower shall make such filings,
registrations or qualifications and take all other necessary action and will use
its best efforts to obtain such consents, approvals and authorizations, if any,
and satisfy all conditions that such Exchange may impose on the listing of the
Common Stock and shall use its best efforts to obtain such listing on an and
maintain such listing continuously thereafter for so long as all or any of the
principal amount of the Note remains outstanding. The Borrower shall maintain
and preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.


4.2    No Integration.  Neither the Borrower nor any of its affiliates (as
defined in Rule 501(b) of Regulation D of the Securities Act (“Regulation D”))
has, directly or through any agent, sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act), that is or will be integrated with the sale of the Note in a
manner that would require registration of the Note under the Securities Act.


4.3    Shell Company Status.  The Borrower is not now, and has not, prior to the
date of this Note, been a “shell company” as such term is defined in Rule 12b-2
of the Exchange Act.


4.4    Public Information.  The Borrower shall make such filings, registrations
or qualifications and take all other necessary action and will use its best
efforts to satisfy all conditions to be in compliance and satisfy the current
public information requirement under Rule 144(c), more specifically with Rule
144(c)(1), and otherwise without restriction or limitation pursuant to Rule 144,
and shall use its best efforts to obtain such listing on an and maintain such
listing continuously thereafter for so long as all or any of the principal
amount of the Note remains outstanding.


4.5     DTCC Eligibility. The Borrower shall make such filings, registrations or
qualifications and take all other necessary action to remain DTCC-eligible and
not have its eligibility revoked or “chilled” by the Depository Trust Company
(“DTC”) or any similar program hereafter adopted performing substantially the
same function.


4.6    Legal Action Notice.  The Borrower shall promptly report of any legal
actions pending or threatened in writing against Borrower or any of its
Subsidiaries that could result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, Fifty Thousand Dollars
($50,000) or more.


4.7    Change in Nature of Business.  So long as the Borrower shall have any
obligation under this Note, the Borrower shall not make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
described in the Borrower’s most recent annual report filed on Form 10-K with
the SEC. The Borrower shall not modify its corporate structure or purpose.
4.8    Statutory Disqualification.  So long as the Borrower shall have any
obligation under this Note, the Borrower nor any of its officers, directors,
controlling persons, employees, representatives, agents, affiliates, or any
other person working for or on behalf of the Borrower is or shall be subject to
statutory disqualification as defined in Section 3(a)(39) of the Exchange Act,
as amended or Rule 506(d) under the Act.


ARTICLE V
EVENT OF DEFAULT
The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:
5.1     Failure to Pay Principal. The Borrower fails to pay any principal,
interest, or other sum due under this Note whether on demand, at maturity, upon
acceleration, Change of Control or otherwise;


5.2         Conversion of Note into Common Stock.   The Borrower fails to issue
shares of Common Stock to the Holder (or announces or threatens that it will not
honor its obligation to do so) upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Note, fails to
transfer or cause its transfer agent to transfer (electronically or in
certificated form) any certificate for shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note or fails to remove any restrictive legend (or to withdraw
any stop transfer instructions in respect thereof) on any certificate for any
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note (or makes any
announcement, statement or threat that it does not intend to honor the
obligations described in this paragraph) and any such failure shall continue
uncured (or any announcement, statement or threat not to honor its obligations
shall not be rescinded in writing) for ten (10) days after the Borrower shall
have been notified thereof in writing by the Holder.
5.3     Breach of Covenant. The Borrower or any Subsidiary of Borrower breaches
any material covenant or other material term or condition of this Note in any
material respect and such breach, if subject to cure, continues for a period of
five (5) business days after written notice to the Borrower or any such
Subsidiary of Borrower from the Holder.
5.4     Breach of Representations and Warranties. Any material representation or
warranty of the Borrower or any Subsidiary of Borrower made herein, in any
statement or certificate given in writing pursuant hereto or in connection
herewith or therewith shall be false or misleading in any material respect as of
the date made and as of the Issue Date.
5.5    Liquidation. Any dissolution, liquidation or winding up of Borrower or
any operating Subsidiary of Borrower or any substantial portion of its business.
5.6     Cessation of Operations. Any cessation of operations by Borrower or any
operating Subsidiary of Borrower for a period of 30 consecutive days.
5.7     Maintenance of Assets. The failure by Borrower or any Subsidiary of
Borrower to protect, defend and maintain validity and enforceability of any
material intellectual property rights, personal, real property or other assets
which are necessary to conduct its business (whether now or in the future).
5.8     Receiver or Trustee. The Borrower or any Subsidiary of Borrower shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.
5.9     Judgments.   Any money judgment, writ or similar process shall be
entered or filed against the Borrower or any subsidiary of the Borrower or any
of its property or other assets for more than Fifty Thousand Dollars $50,000,
and shall remain unvacated, unbonded or unstayed for a period of twenty (20)
days unless otherwise consented to by the Holder, which consent will not be
unreasonably withheld;
5.10     Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by the Borrower or any Subsidiary
of Borrower or any such proceeding shall be instituted against the Borrower or
any Subsidiary of Borrower, which proceedings are not, within sixty (60) days
after institution thereof, discharged or stayed pending appeal.
5.11     Delisting. An event resulting in the Borrower’s Common Stock no longer
being quoted on the Over-The-Counter Bulletin Board (the “OTCBB”); failure to
comply with the requirements for continued quotation on the OTCBB for a period
of five (5) consecutive trading days; or notification from the OTCBB that the
Borrower is not in compliance with the conditions for such continued quotation
and such non-compliance continues for five (5) days following such notification.
If the Borrower’s Common Stock is quoted by OTC Markets, Inc. f/k/a “Pink
Sheets,” then any event or failure of the Borrower’s Common Stock to be listed
as “Pink Current Information” for trading or quotation for five (5) or more
consecutive days.
5.12     DTC Eligible. An event resulting in the Borrower’s Common Stock no
longer being eligible to deposit (either electronically or by physical
certificates, or otherwise) shares into the DTC system; failure to comply with
the requirements for continued DTC eligibility for a period of seven (7)
consecutive trading days; or notification from DTC that the Borrower is not in
compliance with the conditions for such continued DTC eligibility and such
non-compliance continues for seven (7) days following such notification
5.13     Stop Trade. An SEC or judicial stop trade order or Principal Market
trading suspension with respect to the Borrower’s Common Stock that lasts for
seven (7) or more consecutive trading days.
5.14    Failure to Deliver Replacement Note. Borrower’s failures to timely
deliver, if required, a replacement Note.
5.15     Financial Statement Restatement. A restatement of any financial
statements filed by the Borrower with the Securities and Exchange Commission for
any date or period from two years prior to the Issue Date of this Note and until
this Note is no longer outstanding, if the result of such restatement would, by
comparison to the unrestated financial statements, have constituted a Material
Adverse Effect.
5.16     Reverse Splits. The Borrower effectuates a reverse split of its Common
Stock without five (5) business days prior written notice to the Holder.


5.17     Misrepresentations. Borrower or any representative acting for Borrower
makes any representation, warranty, or other statement now or later in this Note
or in any writing delivered to the Holder or to induce the Holder to enter this
Note, and such representation, warranty, or other statement is incorrect or
contains any untrue statement of a material fact, or omits or will omit to state
a material fact necessary to make the statements or facts contained herein or
therein not misleading in any material respect in light of the circumstances
under which they were made.


5.18     Other Note Default. A default by the Borrower or the occurrence of an
Event of Default under any Other Note issued by the Borrower.


5.19     Failure to Timely File Borrower’s Financial Reports. The Borrower fails
to timely file all reporting required under the Securities Exchange Act of 1934,
as amended, filed with the Securities and Exchange Commission or if, the
Borrower’s Common Stock is quoted by OTC Markets, Inc. f/k/a “Pink Sheets” then,
the Borrower’s failure to timely file all reports required to be filed by it
with OTC Markets, Inc. f/k/a “Pink Sheets” whereby the Borrower either (i) fails
to be reported as “Pink Current Information” designated company, or (ii) is
reported as “No Inside.”


5.20      Default Under the Note.   An Event of Default has occurred and is
continuing under this Note, then, upon the occurrence and during the
continuation of any Event of Default specified in Section 5.1, 5.2, 5.3, 5.4,
5.5, 5.6, 5.7, 5.9, 5.10, 5.11, 5.12, 5.13, 5.14, 5.15, 5.16, 5.17, 5.18 or
5.19, at the option of the Holder exercisable through the delivery of written
notice to the Borrower by such Holder (the “Default Notice”), and upon the
occurrence of an Event of Default specified in Section 5.8, the Note shall
become immediately due and payable and the Borrower shall pay to the Holder, in
full satisfaction of its obligations hereunder, an amount equal to the sum of
(w) the then outstanding principal amount of this Note plus (x) accrued and
unpaid interest on the unpaid principal amount of this Note to the date of
payment (the “Mandatory Payment Date”) plus (y) Default Interest, if any, on the
amounts referred to in clauses (w) and/or (x) plus (z) any other amounts owed to
the Holder pursuant to this Note (the then outstanding principal amount of this
Note to the date of payment plus the amounts referred to in clauses (x), (y) and
(z) shall collectively be known as the “Default Amount”) and all other amounts
payable hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, any and all legal fees and expenses,
of collection, and the Holder shall be entitled to exercise all other rights and
remedies available at law or in equity. If the Borrower fails to pay the Default
Amount within five (5) business days of written notice that such amount is due
and payable, then the Holder shall have the right at any time, so long as the
Borrower remains in default (and so long and to the extent that there are
sufficient authorized shares), to require the Borrower, upon written notice, to
immediately issue, in lieu of the Default Amount, the number of shares of Common
Stock of the Borrower equal to the Default Amount then in effect.


ARTICLE VI
MISCELLANEOUS
6.1     Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver, election, or acquiescence thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege. No waiver hereunder
shall be effective unless signed by the party granting the waiver and then is
only effective for the specific instance and purpose for which it is given. All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available provided for by law, or in equity.
6.2     Demand Waiver. Borrower hereby waives: (i) demand, notice of default,
delinquency or dishonor, notice of payment and nonpayment, notice of any
default, notice of acceleration, nonpayment at maturity, notice of costs,
expenses and losses and interest thereon, notice of late charges; (ii) all
defenses and pleas on the grounds of any release, compromise, settlement,
extension, or extensions of the time of payment or any due date under this Note,
in whole or in part, whether before or after maturity and with or without
notice; and (iii) diligence in taking any action to collect any sums owing under
this Note or in proceeding against any the rights and interests in and to
properties securing payment of this Note such as, but not limited to, the
renewal of accounts, documents, instruments, chattel paper, and guarantees held
by the Holder on which Borrower is liable.
6.3     Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, electronic mail (email), or
facsimile, addressed as set forth below or to such other address as such party
shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the first business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:
(i) if to Borrower, to:
Ascent Solar Technologies, Inc.
12300 N. Grant Street
Thornton, CO 80241
Attn: Victor Lee, CEO
Fax: (720) 872-5077
With a copy to:
James H. Carroll, Esq.
Faegre Baker Daniels LLP
1470 Walnut Street
Boulder, CO 80302
(ii) if to the Holder, to:
BayBridge Capital Fund, LP
Attn: Investment Manager
Fax:
6.4     Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented in writing, then as so amended or
supplemented.
6.5     Assignability. The Holder, without consent from or notice to anyone, may
at any time assign the Holder’s rights in this Note, the Borrower’s obligations
under this Note, or any part thereof. This Note shall be binding upon the
Borrower and their respective legal representatives, heirs and its successors,
and shall inure to the benefit of the Holder and its successors, assigns, heirs,
administrators and transferees. The Borrower may not assign its obligations
under this Note.
6.6     Cost of Collection. Borrower shall pay to the Holder, on demand and if
demanded, prior to any conclusion of any action related hereto, the amount of
any and all expenses, including, without limitation, attorneys’ fees, appellate
attorney’s fees, legal costs and expenses, as well as collection agency fees and
costs, any of which the Holder, whether or not the Holder agrees to dismiss an
action upon payment of sums allegedly due, obtains substantially the relief
sought or may incur in connection with (a) enforcement or collection of this
Note following an Event of Default; (b) exercise or enforcement of any the
rights, remedies or powers of the Holder hereunder or with respect to any or all
of the obligations under this Note upon breach or threatened breach; or (c)
failure by Borrower to perform and observe any agreements of Borrower contained
herein.
6.7     Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York. Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts. The prevailing party shall be entitled to recover from the other party
its reasonable attorney’s fees and costs at both the trial and appellate level.
In the event that any provision of this Note is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or unenforceability of any other provision of this Note in any other
jurisdiction. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower’s obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder. This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.


6.8     Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER AND THE HOLDER EACH HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR ANY CONTEMPLATED TRANSACTION, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN)
OR ACTIONS OF OR BETWEEN ANY PARTY HERETO, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THE BORROWER AGREES AND CONSENTS TO THE GRANTING TO
HOLDER OF RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY ANY COURT AGAINST
HOLDER AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL. THE BORROWER’S REASONABLE RELIANCE UPON
SUCH INDUCEMENT IS HEREBY ACKNOWLEDGED.


6.9          Certain Amounts.   Whenever pursuant to this Note the Borrower is
required to pay an amount in excess of the outstanding principal amount (or the
portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this Note
and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note.  The Borrower and the Holder hereby agree that such
amount of stipulated damages is not plainly disproportionate to the possible
loss to the Holder from the receipt of a cash payment without the opportunity to
convert this Note into shares of Common Stock. To the extent it may lawfully do
so, the Borrower hereby agrees not to insist upon or plead or in any manner
whatsoever claim, and will resist any and all efforts to be compelled to take
the benefit or advantage of, usury laws wherever enacted, now or at any time
hereafter in force, in connection with any claim, action or proceeding that may
be brought by the Holder in order to enforce any right or remedy under this
Note.


6.10    Usury Savings Clause.   Borrower and Holder intend to contract in
compliance with all state and federal usury laws governing the loan evidenced by
this Note. Holder and Borrower agree that none of the terms of this Note shall
be construed to require payment of interest at a rate in excess of the maximum
interest rate allowed by any applicable state, federal or foreign usury laws. If
Holder receives sums which constitute interest that would otherwise increase the
effective interest rate on this Note to a rate in excess of that permitted by
any applicable law, then all such sums constituting interest in excess of the
maximum lawful rate shall at Holder’s option either be credited to the payment
of principal or returned to Borrower.


Notwithstanding any provision in this Note to the contrary, the total liability
for payments of interest and payments in the nature of interest, including,
without limitation, all charges, fees, exactions, or other sums which may at any
time be deemed to be interest, shall not exceed the limit imposed by the usury
laws of the jurisdiction governing this Note or any other applicable law.  In
the event the total liability of payments of interest and payments in the nature
of interest, including, without limitation, all charges, fees, exactions or
other sums which may at any time be deemed to be interest, shall, for any reason
whatsoever, result in an effective rate of interest, which for any month or
other interest payment period exceeds the limit imposed by the usury laws of the
jurisdiction governing this Note, all sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice by, between, or to any party hereto, be applied to the
reduction of the outstanding principal balance due hereunder immediately upon
receipt of such sums by the Holder hereof, with the same force and effect as
though the Borrower had specifically designated such excess sums to be so
applied to the reduction of the principal balance then outstanding, and the
Holder hereof had agreed to accept such sums as a penalty-free payment of
principal; provided, however, that the Holder may, at any time and from time to
time, elect, by notice in writing to the Borrower, to waive, reduce, or limit
the collection of any sums in excess of those lawfully collectible as interest,
rather than accept such sums as a prepayment of the principal balance then
outstanding.  It is the intention of the parties that the Borrower does not
intend or expect to pay, nor does the Holder intend or expect to charge or
collect any interest under this Note greater than the highest non-usurious rate
of interest which may be charged under applicable law. 


6.11     Maximum Payments. Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum rate permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by applicable law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Borrower to the Holder and thus refunded to the
Borrower, the manner of handling such excess to be at the Holder’s election.


6.12    Further Assurances.  At any time or from time to time after the date
hereof, the Parties agree to cooperate with each other and, at the request of
any other Party, to execute and deliver any further instruments or documents and
to take all such further action as the other Party may reasonably request in
order to evidence or effectuate the consummation of the transactions
contemplated hereby and to otherwise carry out the intent of the Parties
hereunder.


6.13      Remedies.   The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby.  Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.


6.14    No Impairment. The Borrower will not, by amendment of its Articles of
Incorporation or By-Laws or other organizational document, or through
reorganization, consolidation, merger, dissolution, issue or sale of securities,
sale of assets or any other voluntary action, willfully avoid or seek to avoid
the observance or performance of any of the terms of this Note, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder under this Note against impairment or dilution.


6.15    Substitute Note or Notes. Upon (i) receipt by the Borrower of evidence
reasonably satisfactory to it of the ownership of and the loss, theft,
destruction or mutilation hereof, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Borrower in
customary form, or (ii) the request of the Holder of this Note upon surrender
hereof, the Borrower shall execute and deliver in lieu hereof, a new Note or
Notes, payable to the order of the Holder or such persons as the Holder may
request and in a principal amount equal to the unpaid principal amount hereof,
which shall be dated and bear interest from the date to which interest has
theretofore been paid hereon. Each such Note shall in all other respects be in
the same form and be treated the same as this Note and all references herein to
this Note shall apply to each such Note. This Note is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Borrower, for a
new Note or Notes representing in the aggregate the outstanding Principal of
this Note, and each such new Note will represent such portion of such
outstanding Principal as is designated by the Holder at the time of such
surrender.


6.16    Absolute Obligation.  No provision of this Note shall alter or impair
the obligation of the Borrower, which is absolute and unconditional, to pay the
principal of, accrued interest, Default Amounts, or damages as applicable, on
this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct, unconditional and secured debt obligation of
the Borrower.


6.17    Relationship.  The relationship of the parties to this Note is
determined solely by the provisions of this Note. The parties do not intend to
create any agency, partnership, joint venture, trust, fiduciary or other
relationship with duties or incidents different from those of parties to an
arm’s-length contract.


6.18    Entire Agreement.  This Note and any instruments and agreements to be
executed pursuant to this Note, sets forth the entire agreement and
understanding of the Parties with respect to its subject matter of this Note and
supersedes, merges and replaces all prior and contemporaneous understandings,
discussions and negotiations, oral or written, regarding the same subject matter
which shall remain in full force and effect and may not be altered or modified,
except in writing and signed by the party to be charged thereby, and supersedes
any and all previous discussions between the parties relating to the subject
matter thereof.


6.19    Counterparts.  This Note may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when this Note has been signed by the Borrower and
delivered to any other party, it being understood that all parties need not sign
the same counterpart.  In the event that any signature is delivered by facsimile
transmission, by email in “portable document format” (“.pdf”), electronic
signature or other similar electronic means intended to preserve the original
graphic and pictorial appearance of this Note, such signature shall have the
same effect as physical delivery of the paper document bearing original
signature and create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) the same with the same force and
effect as if such facsimile signature were an original thereof.


6.20    Counsel. The parties expressly acknowledge that each has been advised to
seek separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.


6.21    Headings. The headings in this Note are for convenience of reference
only and shall not affect the interpretation of this Note.


[ Signatures on Following Pages ]
IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be signed in its
name by an authorized officer as of the first date written above.




ASCENT SOLAR TECHNOLOGIES, INC.
 


By:  /s/ Victor Lee


Name: Victor Lee
Title: CEO









ASCENT SOLAR TECHNOLOGIES, INC.
 
NOTICE OF CONVERSION
(To be Executed by the Registered Holder
in order to Convert the Note)
 
The undersigned hereby irrevocably elects to convert the sum of:
$_________________ principal amount, plus $___________ interest, plus
$___________ default sums, and plus ___________ damages shares for a total of
$______________ due under the terms of the Note (defined below) into shares of
common stock, par value $.001 per share (“Common Stock”), of ASCENT SOLAR
TECHNOLOGIES, INC. a Delaware corporation (the “Borrower”) according to the
conditions of the Secured Convertible Promissory Note of the Borrower dated as
of March 11, 2019 (the “Note”), as of the date written below.  If securities are
to be issued in the name of a person other than the undersigned, the undersigned
will pay all transfer taxes payable with respect thereto and is delivering
herewith such certificates.  No fee will be charged to the Holder for any
conversion, except for transfer taxes, if any. A copy of each Note is attached
hereto (or evidence of loss, theft or destruction thereof).
 
The Borrower shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).
 
Name of DTC Prime Broker: __________________________________ DTC#: _________
Account Number: ____________________ Name: ________________________________
 
In lieu of receiving shares of Common Stock issuable pursuant to this Notice of
Conversion by way of a DWAC Transfer, the undersigned hereby requests that the
Borrower issue a certificate or certificates for the number of shares of Common
Stock set forth below (which numbers are based on the Holder’s calculation
attached hereto) in the name(s) specified immediately below or, if additional
space is necessary, on an attachment hereto:
 
Name: _____________________________________________________________
Address: ___________________________________________________________
 
The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Note shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the “Act”), or pursuant to an exemption from
registration under the Act.
 
Date of Conversion: .
Conversion Price: .
Applicable Conversion Discount: .
Conversion Shares: .
Default Sums/Damages Shares: .
Total number of Shares of Common Stock to be Issued Pursuant
To the terms of the Notes: .


Conversion Shares to be Registered to the Following:


Name: .
Address: .
Address: .


BAYBRIDGE CAPITAL FUND, LP
By:
Its:


By: ______________________________
Name: ____________________________
Title: _____________________________


The Borrower hereby acknowledges this Notice of Conversion and agrees to direct
the Borrower’s Transfer Agent to issue the above indicated number of shares of
Common Stock.


ASCENT SOLAR TECHNOLOGIES, INC.


By: ______________________________
Name: ____________________________
Title: _____________________________







REPAYMENT LEDGER


Date
 
Principal Balance
 
Principal
 Paid
 
Interest 
Paid
 
Fees or
Damages Sums
 
New Principal
Balance
 
Holder 
Initials
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

I




    





